DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 10-16, and 19-20 of copending Application No. 16/328950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/328950 recites a 
A photocurable support material composition for an inkjet 3D printer comprising:
…sodium acrylate.
Examine notes sodium acrylate is a species of the generic “ionic group and counter ion” of the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 7, 8, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrail (US 2021/0395563 A1).

Regarding claim 1, McGrail meets the claimed a photocurable composition (photopolymerizable [0005]) for a support material for an inkjet 3D printer (particularly useful in three dimensional printing applications [0001]) comprising a water-soluble ethylenically unsaturated monomer containing an ionic group and a counter ion, (zinc acrylate [0029]. Examiner notes the instant specification discloses zinc acrylate to meet the claimed water-soluble ethylenically unsaturated monomer containing an ionic group and a counter ion, see [0037]) and optionally water, wherein a content of the water is not more than 3 mass% in 100 mass% of said water curable composition. (McGrail teaches, the curable compositions of the present invention may be formulated to be solvent-free [0102] or contain only organic solvents such as glycol ethers [0106]). 

Regarding claim 2, McGrail meets the claimed comprising a photopolymerization initiator. (McGrail teaches a photoinitiator [0089]).

Regarding claim 3, McGrail meets the claimed an ink for inkjet 3D printer, the ink comprising the photocurable composition for a support material for an inkjet 3D printer of claim 1. (see rejection of claim 1 above, McGrail teaches the composition to be used for three dimensional printing applications [0001]. The inkjet nature of the printer does not further limit the product claimed, see MPEP 2114).

Regarding claim 5, Xu as modified by Farr meets the claimed a method for producing a support material, wherein said support material is formed by using the photocurable composition for a support material (McGrail teaches used in a 3D printing process to form an article [0111])  for an inkjet 3D printer of claim 1. (see rejection of claim 1 above).

Regarding claim 7, McGrail meets the claimed a method for producing a support material, (McGrail teaches creating a composition particularly useful in three dimensional printing applications [0001]) wherein said support material is formed by using the photocurable composition for a support material for an inkjet 3D printer of claim 2. (see rejection of claim 2 above).

Regarding claim 8, McGrail meets the claimed a method for producing a support material, (McGrail teaches creating a composition particularly useful in three dimensional printing applications [0001]) wherein said support material is formed by using the photocurable composition for a support material for an inkjet 3D printer of claim3. (see rejection of claim 3 above).

Regarding claim 15, McGrail meets the claimed, wherein the photocurable composition does not contain water. (McGrail teaches, the curable compositions of the present invention may be formulated to be solvent-free [0102] or contain only organic solvents such as glycol ethers [0106]).

Regarding claim 16, McGrail meets the claimed, wherein the water-soluble ethylenically unsaturated monomer is selected from the group consisting of potassium acrylate, sodium acrylate, zinc acrylate  (zinc acrylate [0029]) and calcium acrylate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrail in view of Kuster (US 2020/0198234). 

Regarding claim 4, McGrail does not explicit teach a cartridge for an inkjet 3D printer, the cartridge filled with the ink for an inkjet 3D printer of claim 3.
Kuster teaches a cartridge for an inkjet 3D printer, the cartridge filled with the ink for an inkjet 3D printer of claim 3.(Kuster teaches a 3D printer where the printhead may be coupled to a cartridge having the material for applying to the layer and the use of a printhead having a cartridge with multiple colors may allow the printer assembly to generate a 3D model having multiple colors without affecting the size of the printer assembly, see [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the cartridge of Kuster with the inkjet 3D printer and material of McGrail because it may allow the printer assembly to generate a 3D model having multiple colors without affecting the size of the printer assembly, see [0066].


Claim 6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrail (US 2021/0395563 A1) in view of  Xu et al. (US 2020/0181303 A1)   

Regarding claim 6, McGrail meets the claimed a method for producing an optically shaped article by using the photocurable composition for a support material for an inkjet 3D printer of claim 1  (see rejection of claim 1 above), the method comprising:
McGrail does not teach a step for forming a support material by using said photocurable composition for a support material for an inkjet 3D printer or said ink for an inkjet 3D printer; (Xu teaches a method of dispensing the support material [0039])  a step for forming a model material; (dispensing build material [0039])  and a step for removing said support material. (step iv, removing the support material [0039]).
Xu teaches a step for forming a support material by using said photocurable composition for a support material for an inkjet 3D printer or said ink for an inkjet 3D printer; (Xu teaches a method of dispensing the support material [0039])  a step for forming a model material; (dispensing build material [0039])  and a step for removing said support material. (step iv, removing the support material [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the method of depositing and removing support material for 3D printing of Xu with the 3D printing of McGrail because if the object has complicated shape like hollow structures or high overhang, support materials are required to hold build materials in place during the printing process, see Xu [0003]. 


Regarding claim 9, McGrail meets the claimed a method for producing an optically shaped article by using the photocurable composition for a support material for an inkjet 3D printer of claim 2  (see rejection of claim 2 above), the method comprising:
McGrail does not teach a step for forming a support material by using said photocurable composition for a support material for an inkjet 3D printer or said ink for an inkjet 3D printer; (Xu teaches a method of dispensing the support material [0039])  a step for forming a model material; (dispensing build material [0039])  and a step for removing said support material. (step iv, removing the support material [0039]).
Xu teaches a step for forming a support material by using said photocurable composition for a support material for an inkjet 3D printer or said ink for an inkjet 3D printer; (Xu teaches a method of dispensing the support material [0039])  a step for forming a model material; (dispensing build material [0039])  and a step for removing said support material. (step iv, removing the support material [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the method of depositing and removing support material for 3D printing of Xu with the 3D printing of McGrail because if the object has complicated shape like hollow structures or high overhang, support materials are required to hold build materials in place during the printing process, see Xu [0003]. 


Regarding claim 10, McGrail meets the claimed a method for producing an optically shaped article by using the photocurable composition for a support material for an inkjet 3D printer of claim 4  (see rejection of claim 3 above), the method comprising:
McGrail does not teach a step for forming a support material by using said photocurable composition for a support material for an inkjet 3D printer or said ink for an inkjet 3D printer; (Xu teaches a method of dispensing the support material [0039])  a step for forming a model material; (dispensing build material [0039])  and a step for removing said support material. (step iv, removing the support material [0039]).
Xu teaches a step for forming a support material by using said photocurable composition for a support material for an inkjet 3D printer or said ink for an inkjet 3D printer; (Xu teaches a method of dispensing the support material [0039])  a step for forming a model material; (dispensing build material [0039])  and a step for removing said support material. (step iv, removing the support material [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the method of depositing and removing support material for 3D printing of Xu with the 3D printing of McGrail because if the object has complicated shape like hollow structures or high overhang, support materials are required to hold build materials in place during the printing process, see Xu [0003]. 

Claim 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrail (US 2021/0395563 A1) in view of  Kito (US 2020/0407581 A1).  


Regarding claim 11, McGrail does not teach further comprising a glycol at a content of 30 to 90 mass% in 100 mass% of said photocurable composition.
McGrail teaches, the curable compositions of the present invention may be formulated to be solvent-free [0102] or contain only organic solvents such as glycol ethers [0106].
Kito teaches comprising a glycol at a content of 30 to 90 mass% in 100 mass% of said photocurable composition. (Kito teaches a support material for 3D printing where [0026] a polyalkylene glycol (b) containing an oxyethylene group and/or an oxypropylene group at 20 to 49 parts by weight, see MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the polyalkylene glycol of Kito with the 3D printing material of McGrail so that the support material can be removed by being physically peeled off or dissolved in an organic solvent or water, see [0005], polyalkylene glycol (b) can enhance the solubility of the support material in water, see [0131]. 

Regarding claim 12, McGrail as modified by Kito meets the claimed  wherein the content of the glycol is 40 to 90 mass% in 100 mass% of said photocurable composition. (Kito teaches a support material for 3D printing where [0026] a polyalkylene glycol (b) containing an oxyethylene group and/or an oxypropylene group at 20 to 49 parts by weight, see MPEP 2144.05 for obviousness of overlapping ranges).

Regarding claim 13, McGrail does not teach wherein the glycol has from 2 to 6 carbon atoms.
McGrail teaches glycol ethers [0106].
Kito teaches a solvent to be ethylene glycol monomethyl ether [0137], which has 3 carbon atoms. the water-soluble organic solvent (c) is 35 parts by weight or less with respect to 100 parts by weight of the total amount of the composition for support material, see [0138].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to combine the glycol solvent of Kito with the 3D printing material of McGrail so that the support material can be removed by being physically peeled off or dissolved in an organic solvent or water, see [0005], improving the solubility of the support material in water and adjusting the viscosity of the composition for support materials to a lower value, see [0138]. 


Regarding claim 17, McGrail as modified by Kito meets the claimed, wherein the glycol is selected from the group consisting of ethylene glycol,  propylene glycol, diethylene glycol, dipropylene glycol, triethylene glycol, polyethylene glycol, (Examples of the polyalkylene glycol (b) include polyethylene glycol [0132])  polypropylene glycol, glycerol, and alkylene oxide adducts containing oxypropylene groups.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrail (US 2021/0395563 A1) in view of  Kito (US 2020/0407581 A1) and in further view of Chen et al. (US 2020/0338833 A1).

Regarding claim 14, McGrail does not teach the photocurable composition for a support material for an inkjet 3D printer of claim 11, wherein the glycol is selected from the group consisting of , ethylene glycol, propylene glycol, diethylene glycol and glycerol.
McGrail teaches glycol ethers [0106]. Kito teaches polyethylene glycol [0132].  
Chen teaches 3D printing composition with a dispersion medium of ethylene glycol, polyethylene glycol, propylene glycol, polypropylene glycol and glycerol, all of which are widely available commercially, see [0015]. That is, Chen teaches that ethylene glycol can be used to replace polyethylene glycol as a 3D printing dispersion medium.
The courts have held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP § 2143(I). 
Examiner finds that one of ordinary skill in the art  could have substituted one known element for another, and the results of the substitution would have been predictable. Examiner notes that one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to substitute the ethylene glycol of Chen in place of the polyethylene glycol [0132] of Kito because it yields the predictable result of varying the helping breaking the network down into small pieces to facilitate dissolution of the network Chen [0015].


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744